Citation Nr: 0119935	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  94-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
concussion.

3.  Entitlement to service connection for scars of the head.

4.  Entitlement to service connection for the residuals of 
facial injuries.

5.  Entitlement to service connection for the residuals of a 
chest injury.

6.  Entitlement to service connection for the residuals of a 
neck injury.

7.  Entitlement to service connection for the residuals of 
lower back injury.

8.  Entitlement to service connection for neurological 
problems of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from March 1969 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.

Since the RO's decision, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examination to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2000) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2000) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded various comprehensive VA 
examinations.

Also, the veteran has claimed that his various conditions may 
be related to his tour of duty while he was in the Republic 
of Vietnam.  A review of the claims folder indicates that 
there is some question concerning medals and decorations he 
reportedly received as a result of his Vietnam service.  
Moreover, there is some uncertainty as to whether the veteran 
was injured in Vietnam, as his DD 214 shows the award of the 
Purple Heart, and the type of duties he performed while 
stationed there.  Any possible injuries, the duties he 
performed, and any other information concerning his tour in 
Vietnam have a direct effect on the veteran's claim, 
especially for the issue of entitlement to service connection 
for a nervous condition, to include PTSD, and thus, the claim 
is remanded for the purpose of evidence gathering. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for the following conditions:  
nervous condition, scars of the head, the 
residuals of facial/chest/neck/lower back 
injuries, and neurological problems of 
the right leg.  After the list is 
submitted by the veteran, the RO should 
make arrangement in order to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2000).

3.  The RO should request that the 
veteran provide a written statement 
concerning the Combat Action Ribbon (CAR) 
and Purple Heart (PH).  The veteran 
should be specifically asked why he was 
awarded each decoration, when he received 
it, who might have witnessed the awarding 
of either the CAR or PH.  Also, because a 
PH is given for a wound or wounds 
received in combat or in action with the 
enemy, the veteran should be asked what 
was the wound; i.e., what body part was 
injured.  

The RO should also request that the 
veteran bring the original award 
certificates of the CAR and PH to the RO.  
The RO should make a copy of both award 
certificates and they should be included 
in the claims folder for further 
reference.


4.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) he was exposed 
to while in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful elements during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.

5.  Thereafter, the RO should contact the 
Director, National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request that the appropriate 
head of research give their 
recommendations for the correct avenue(s) 
of research, and those avenues should be 
pursued

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify those stressor or 
stressors.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a psychiatrist who has not 
previously examined him to determine the 
existence of any psychiatric disorder.  
The RO must specify, for the examiner, 
the stressor or stressors that the RO has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of diagnosing PTSD.  If a 
determination is made that the veteran 
now suffers from depression, the 
examiners should render an opinion as to 
whether the depression the veteran now 
suffers is related to the acute 
depression the veteran suffered from 
while he was in service.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  

If a diagnosis of PTSD is appropriate, 
the examiner should state whether it was 
caused by an inservice stressor.

8.  The veteran should be scheduled for 
VA examinations of the skin, chest, neck, 
and right leg.  The examiner(s) should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner(s) is (are) asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report(s).

The examiner(s) should identify all 
disabilities found, and the examiner(s) 
should express an opinion as to whether 
any of the found disabilities are related 
to the veteran's military service or any 
incident therein.  If a conclusion can 
not be made concerning whether the found 
disabilities are related to the veteran's 
military service, the examiner(s) should 
then discuss the etiology of each found 
condition.

The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

9.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When it 
is satisfied that the record is complete 
and that the examinations are adequate 
for rating purposes, the claim should be 
forwarded to the RO.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.


The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



